Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
Filed 05/22/19   Case 17-13797   Doc 1441
